Citation Nr: 0312278	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic liver 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk







INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1995.

This case comes before the Board of Veteran's Appeals 
("Board") on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

There is no competent medical evidence of current diagnosis 
of chronic liver disease of record.


CONCLUSION OF LAW

A chronic liver disease was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 
C.F.R.§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records for the period August 1983 to 
December 1995 are negative for any complaints, findings, or 
diagnosis of any liver disorder.

At a March 1996 VA examination, the examiner indicated that 
the veteran had a history of heavy alcohol use.  The examiner 
opined that the veteran might have chronic disease secondary 
to alcohol. 

At an October 1998 VA examination, the veteran reported that 
he drank approximately 1 to 2 beers per day, had no history 
of jaundice, blood transfusion, or intravenous drug abuse.  
The examiner indicated that there was no evidence of chronic 
liver disease on examination.  The examiner stated that the 
veteran had no symptoms to suggest decreased synthetic 
function of the liver.  The examiner reported that there was 
no basis in the medical record to establish a chronic liver 
disease.  The examiner further stated that the only risk 
factor for liver disease was the veteran's alcohol use, which 
was modest at present.

On VA examination in January 2000, the veteran reported that 
he had no history of liver disease.  The examiner noted that 
the question of history liver disease was raised in previous 
examination possibly related to prior alcohol use.  The 
veteran denied heavy alcohol use.  On evaluation, there were 
no signs or symptoms of chronic liver disease.  The liver 
examination was normal.  The impression was rule out chronic 
liver disease.  

VA medical records dated from May to September 2001 to 
include laboratory reports contain no complaints or diagnosis 
of liver disease.  The veteran's liver examination was normal 
and without enlargement.  

The evidence of record does not show that the veteran has a 
chronic liver disease.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1131 (West 1991).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).   Moreover, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service, but no compensation shall 
be paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  An injury 
or disease incurred during active service shall not be deemed 
to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  Thus, even 
assuming that the veteran had a diagnosis chronic liver 
disease, physician have indicated that it is related his 
alcohol intake.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for liver disorder, and that claim must be denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a Board remand, a December 2002 
supplemental statement of the case and a December 2002 
letter.  In particular, the December 2002 letter and 
supplemental statement of the case notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding any treatment for the claimed disability, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to her claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records, and VA examinations.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a chronic liver disease 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

